Citation Nr: 0842347	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  00-22 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to service connection for Hepatitis C.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1968 to September 1969.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2000 
rating decision by the Denver, Colorado Department of 
Veterans Affairs (VA) Regional Office (RO).  In November 
2000, the veteran requested a Board hearing.  He cancelled a 
videoconference hearing scheduled in October 2002.  In 
December 2002, the Board undertook development under 
authority then in effect.  In August 2003, the case was 
remanded for completion of such development.  In March 2008, 
the Board referred the case to the Veterans Health 
Administration (VHA) for an advisory medical opinion.


FINDING OF FACT

Competent (medical) evidence reasonably establishes that the 
veteran's Hepatitis C stems from a combat-related risk factor 
in service.


CONCLUSION OF LAW

Service connection for hepatitis C is warranted.  38 U.S.C.A. 
§ 1110, 1154, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(d) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

        I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case; however, because the benefit sought is being 
granted, there is no reason to belabor its impact in this 
matter.
        II. Legal Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (2008).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran served on active duty in the U. S. Marine Corps; 
saw combat in Vietnam and received a Combat Action Ribbon and 
a Purple Heart Medal.  His service treatment records (STRs) 
do not show any treatment for hepatitis or any indication s 
of liver abnormality.

Service personnel records reveal that the veteran sustained 
fragmentation wounds to the left arm in Vietnam in December 
1968.  His condition and prognosis were noted as excellent; 
he was treated in the field and returned to duty.  In August 
1969, he was seen at a Battalion Aid station for follow-up 
for a right leg wound.  The wound was noted to be "well 
resolved" and he was "doing well."  The record does not 
report a blood transfusion.  Service connection has been 
established for scar, residual of right lower extremity shell 
fragment wound, and for scar, residual of shell fragment 
wound, left arm.

VA examinations in November 1979 and June 1984 did not note 
any pertinent complaints or abnormalities.  A December 1998 
private treatment record notes that the veteran was weak, 
tired, and pale-appearing.  Liver dysfunction was considered 
a possibility.  Laboratory testing and liver biopsy in May 
1999 supported a diagnosis of chronic hepatitis C.

A February 2000 VA treatment note reported that the veteran 
had "surgery during his years in the service and probably 
contracted HCV [hepatitis C virus] then.  He has never used 
IV drugs."  On VA examination in March 2000, the veteran 
reported a history of blood transfusion in 1969, and that he 
had never used IV drugs.
In December 2004 the veteran submitted a risk factor 
questionnaire wherein he denied intravenous drugs or 
intranasal cocaine use; denied high-risk sexual activity; 
denied hemodialysis; denied tattoos or body piercings; denied 
sharing toothbrushes or razor blades; denied being exposed to 
contaminated blood or fluids; and denied acupuncture with 
non-sterile needles.  He stated that he was told by a 
corpsman in Vietnam that he was "given blood by doctors" at 
a large field facility after being medi-vacced there.

On August 2007 VA examination, the examiner reviewed the 
claims file, including the service personnel records, the 
veteran's alleged history of blood transfusion in Vietnam, 
but noted that "no evidence of blood exposure was found on 
reviewing the records.  Can not resolve the issue without 
resort to mere speculation."

The veteran alleges he was told by a corpsman in service that 
he was given blood as part of his treatment for shell 
fragment wounds.  Given that the veteran had engaged in 
combat, sustaining shell fragment wounds on two occasions, 
and that the record did not mention a blood transfusion, the 
Board determined that there was an unresolved medical 
question regarding the plausibility of the allegation that 
the veteran received blood products in connection with his 
treatment for the shell fragment wound injuries.  
Accordingly, the case was referred for a VHA medical advisory 
opinion in this matter.  A VA Infectious Disease Chief 
reviewed the veteran's claims folder and, in response to the 
question of whether the timing of the veteran's exposure to 
HCV could be determined, stated:

"Serologic testing for HCV was not available until 
early 1990, so there is no way a specific diagnosis 
could have been made before that time.  Since acute 
hepatitis C is usually asymptomatic and chronic HCV can 
produce minimal elevations in liver enzymes, it is 
certainly conceivable that the disease had been present 
for some time.  The finding of stage 3 fibrosis on liver 
biopsy in 1999 would also suggest that the infection had 
been present for some time, perhaps 20-30 years.  
Current epidemiology of HCV in veterans has shown that 
most of these veterans were probably infected during the 
Viet Nam era."

Regarding the plausibility of the veteran's account that he 
received a blood transfusion in treatment of his shell 
fragment wounds in service, the expert stated:

"I can not attest to the plausibility of the veteran 
receiving a blood transfusion for his shrapnel injury.  
Although he states that a medic told him he received a 
transfusion, there is no documentation in the medical 
record.  The veteran denied any other obvious risk 
factors for contracting HCV in a questionnaire 
administered in 2004; specifically he denied any 
intravenous drug use, tattoos, or other invasive 
procedures.  Since blood screening to eliminate HCV was 
not available until 1990, a transfusion given in 1968 
could certainly been a source for HCV infection.  The 
time course to development of liver fibrosis is 
consistent with this possibility."

Upon a close reading of the opinions offered by the VA 
medical expert, the Board finds that while they do not 
provide affirmative support for the veteran's account of 
exposure to a combat-related risk factor in service, neither 
do they exclude such causality.  The Board found especially 
noteworthy that the expert indicated that the advanced stage 
of the veteran's hepatitis suggested remote onset (consistent 
with the Vietnam era), and that the veteran did not show 
other risk factors for the disease.

Under 38 U.S.C.A. § 1154, the veteran's lay testimony is 
sufficient to establish service incurrence of a disease, if 
consistent with the circumstances of service.  The Board 
finds that the medical expert's advisory opinion, in essence, 
indicates that the veteran's account is not implausible, is 
not inconsisitent with the circumstances of his service.  The 
standard of proof required in that case (i.e., under § 1154) 
is met.  

In summary, the Board concludes the evidence (viewed in light 
of the relaxed evidentiary standard afforded under 
38 U.S.C.A. § 1154) reasonably establishes  that the 
causality of the veteran's hepatitis C was a risk factor 
(exposure to blood products) associated with his combat 
experiences.  Hence, service connection for hepatitis C is 
warranted. 


ORDER

Service connection for hepatitis C is granted.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


